Exhibit 99.1 Eldad Eilam, CEO 25TH ANNUAL ROTH CONFERENCE Property of hopTo Inc 1 “Redefining mobile productivity” content innovative fluid fast mobile intuitive user-centric Property of hopTo Inc 2 Property of hopTo Inc THE POST-PC ERA 750 million Android devices sold 500 million iOS devices sold 3 Property of hopTo Inc THE APP STORE IS BIG BUSINESS! • $1B in developer App Store payouts in one month • The App Store is an industry 4 Property of hopTo Inc PRODUCTIVITY APPS ARE BIG BUSINESS • Productivity apps are prominent in top-grossing iPad app list • But are immature and limited 5 Property of hopTo Inc DOCUMENT COMPATIBILITY A MAJOR ISSUE Original slide as designed on PowerPoint 6 Property of hopTo Inc DOCUMENT COMPATIBILITY A MAJOR ISSUE The same slide, opened on an iPad productivity app 7 Property of hopTo Inc THE ALTERNATIVE: LEVERAGE EXISTING PLATFORMS 8 THE PROBLEM WITH EXISTING PLATFORMS • Every available mobile-to-PC product relies on some form of screen-scraping • The screen is delivered as-is from the PC offering the user an extremely poor user experience • The PC was designed for large screens, a mouse and a keyboard 9 Property of hopTo Inc THE PROBLEM WITH EXISTING PLATFORMS 10 Property of hopTo Inc Brand-new Solutions APPROACHES TO MOBILE PRODUCTIVITY Mobile-to-PC: Leverage existing platforms • Local execution, ideal performance • Modern, touch-friendly UI • Limited functionality • Compatibility issues • Perfect compatibility • PC-equivalent feature-set • Poor, non-touch friendly UI • Remote execution, less responsive 11 Property of hopTo Inc WHAT IS HOPTO? 12 Property of hopTo Inc DEMO! 13 Property of hopTo Inc GO-TO-MARKET STRATEGY CONSUMER AND THE ENTERPRISE 14 Property of hopTo Inc GO-TO-MARKET STRATEGY Personal* • Freemium Model • Single user account • Home PC/Mac • Cloud storage support • Office Apps (PC) Consumer On Demand* • Pay per User • Enterprise management • Unlimited apps onpremise • Cloud storage support • Mobile/Desktop clients • SaaS solution for businesses On Premise* • Managed by customer • On-Premise deployment • Traditional revenue model • Enterprise Management • Unlimited apps onpremise • Cloud storage support • Mobile/Desktop clients Business -> Enterprise * Subject to change 15 Property of hopTo Inc STRONG PARTNER ECOSYSTEM Cloud today future* * in planning Enterprise OEM today future* 16 Property of hopTo Inc ROADMAP (TENTATIVE) 2013 2014 Q1 Q3 Q1 Q3 Public BETA hopTo 1.0 hopTo 2.0 hopTo Business 17 Property of hopTo Inc IP PROTECTION • In the past year, hopTo has invested significant resources in intellectual property - A strong strategic IP plan, with the assistance of ipCapital Group - We’ve filed over 80 new patents • Nearly all of them were designed to protect the various innovations embedded in our new hopTo product line COMPANY PATENTS LAST YEAR hopTo VMware Citrix 99 90 75 18 Property of hopTo Inc SUMMARY • hopTo is a truly disruptive mobile-to-PC solution: - Superior user experience - Superior price performance • hopTo in combination with the rapidly growing mobile market will provide fantastic opportunities: - hopTo for Consumers, SMB and the Enterprise 19 Property of hopTo Inc Q&A 20 Property of hopTo Inc THANK YOU! 21
